Citation Nr: 0631753	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling prior to January 21, 2006, and 40 percent 
disabling on and after January 21, 2006.  

2.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active service from November 1957 
to June 1960, with a prior period of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This appeal was last before the Board in 
December 2005, when it was remanded for further development.  
It has now been returned to the Board for further appellate 
review.  

The issue of a higher initial rating for neuropathy of the 
right leg is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

FINDINGS OF FACT

1.  Prior to January 21, 2006, the service-connected lumbar 
spinal disability was primarily manifested by no more than 
moderate limitation of motion of the lumbar spine.  

2.  No incapacitating episodes of lumbar disc disease are 
documented.  

3.  On and after January 21, 2006, the service-connected 
degenerative disc disease of the lumbar spine is primarily 
manifested by severe recurring attacks of intervertebral 
disc syndrome, including sciatic radiculopathy, with 
intermittent relief.  




CONCLUSION OF LAW

Entitlement to a rating in excess of 20 percent prior to 
January 21, 2006, and in excess of 40 percent on and after 
that date for a low back disability is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5242, 5243, 5293, 5295 
(2002-05).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, 
if any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information 
needed to substantiate the current claim, the information he 
should provide to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence 
that the appellant should submit if he did not desire VA to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by VA dated April 28, 2005.  In 
this letter, VA specifically informed the appellant of the 
current status of his increased rating claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this 
additional evidence for him.  He was advised that VA would 
attempt to obtain medical records, employment records or 
records from other federal agencies.  Moreover, the 
appellant was specifically told in this letter to submit any 
pertinent evidence in his possession in support of his 
claim.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This appeal does not include a claim 
for service connection.  

In the present appeal, although the question of the proper 
rating for the disability at issue has been completely 
adjudicated, the VCAA notice to the veteran did not include 
information concerning the effective date for the disability 
ratings on appeal.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for increased ratings for the low back, any 
questions as to the appropriate effective date to be 
assigned are rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have been obtained and 
reviewed.  Neither the appellant nor his representative has 
identified any additional evidence or information which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  The appellant has specified that all relevant 
treatment for the disability at issue was obtained at the VA 
Medical Center, and these records have been obtained.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in February 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in March 2006 after the final VCAA letter 
was issued in April 2005.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is 
satisfied that VA has properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

During the pendency of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
evaluation is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
2 weeks, but less than 4 weeks, during the past 12 months, 
and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 
1 week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Under 
the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if 
it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 20 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, 
for purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 
0 to 30 degrees, left and right lateroflexion is 0 to 
30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 
240 degrees.  Third, in exceptional cases, an examiner may 
state that, because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Fourth, each 
range of motion should be rounded to the nearest 5 degrees.  

Unless specifically provided otherwise, the effective date 
of an award based upon a claim for increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
increased award will be effective from the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to the disability, except 
as noted above.  

The present claim seeking an increased rating for the 
service-connected low back disability was filed on 
December 12, 2002.  As of that time, service connection was 
in effect for a right knee disability, rated 20 percent 
disabling, and for a low back disability, rated 20 percent 
disabling.  Since the year prior to the date of claim is 
relevant to this increased rating claim, see 38 C.F.R. 
§ 3.400, the rating criteria in effect prior to September 
2002 are also relevant.  

On VA examination in January 2003, the appellant complained 
of continuous low back pain made worse by lifting more than 
15 pounds or by prolonged standing and only mildly relieved 
by Tylenol.  Prior lumbar spinal X-rays and an MRI (magnetic 
resonance imaging) study had reportedly disclosed disc 
herniation at L5-S1, degenerative arthritis, and spinal 
stenosis at L4-L5.  Examination of the lower back at this 
time revealed no paraspinal spasm.  The appellant refused to 
attempt forward flexion of the lumbar spine because of 
anticipated pain; extension was to 12 degrees; lateral 
bending was to 15 degrees bilaterally, limited by pain 
beyond 15 degrees; and rotation was to limited by pain to 
20 degrees, bilaterally.  The final diagnoses at this time 
included congenital spinal stenosis and degenerative disc 
disease of the lumbar spine with mild neuropathy.  

Extensive VA outpatient treatment records dating from 
December 1999 have also been obtained and reviewed in 
connection with the present claim.  No incapacitating 
episodes of intervertebral disc syndrome are documented in 
these medical records.  These medical records reflect 
occasional complaints and treatments, including physical 
therapy, for chronic low back pain and weakness in both 
legs.  Lumbar range of motion was reportedly within normal 
limits in March 2002, although performed slowly and 
accompanied by subjective complaints of pain.  X-ray films 
of the lumbosacral spine taken in December 2002 disclosed 
advanced disc degeneration at L5-S1; degenerative 
(arthritic) changes of the facet joints, especially at L5-
S1; and no evidence of fracture or spondylolisthesis.  In 
April 2003, the appellant was reportedly complaining of 
increased back pain, but said that he had learned to deal 
with it and did not want any medications to deal with it.  

In September 2004, the appellant was evaluated by the VA 
Neurology Clinic for complaints of dull, non-radiating low 
back pain associated with spinal stenosis at L4-L5 and L5-
S1.  Back surgery was reportedly recommended by the VA 
Neurology Clinic, but rejected by the appellant; 
alternatively, an exercise program and physical therapy were 
then recommended for the appellant.  Physical examination of 
the appellant's back in October 2004 disclosed that muscle 
strength was symmetrical on both sides.  In December 2004, a 
VA physical therapist reported that the appellant appeared 
to have a good rehabilitation potential; and, in January 
2005, the appellant reported to his VA physical therapist 
that he was getting better.  There is no indication of more 
than moderate recurring attacks of sciatic radiculopathy, of 
ankylosis of the lumbar spine, or of more than a moderate 
limitation of lumbar spinal motion reflected by these VA 
outpatient medical records.  

The appellant was accorded a VA spinal examination in June 
2005.  He complained of back pain which did not radiate into 
the legs.  He did not describe any bowel or bladder 
incontinence or weakness of his legs, or any limitations due 
to fatigue, incoordination, or repetitive motions of the 
back.  There were no flare-ups or incapacitating episodes 
reported by the appellant on this examination.  He 
reportedly used an assistive device to walk, but this was 
mainly for a right knee problem (also service connected).  
On physical examination, he could forward flex the spine to 
70 degrees before pain started; extension was to 25 degrees 
with no pain; lateral bending was to 30 degrees, 
bilaterally, before pain began; and rotation was to 
20 degrees on both sides (combined thoracolumbar-range of 
motion of 195 degrees).  There were mildly decreased 
reflexes, but no gross muscle atrophy or loss of muscle 
strength, on testing of the lower extremities.  

On a VA spinal examination conducted on January 21, 2006, 
the appellant complained of daily pain in the lumbosacral 
region, radiating occasionally into the buttocks but never 
into the legs or feet.  He felt that this pain was getting 
worse and was accompanied by a significant loss of 
endurance.  He was taking Tylenol and nonsteroidal anti-
inflammatory medications for this pain, but he had never had 
any epidural steroid injections.  He described no 
incapacitating episodes and denied experiencing bowel or 
bladder incontinence.  

On physical examination in January 2006, the appellant had a 
slow and slightly antalgic gait; he could heel and toe walk 
with assistance (holding the wall).  Forward flexion of the 
thoracolumbar spine was limited by pain and stiffness at 
65 degrees; extension was to 20 degrees before being limited 
by pain and stiffness.  Lateral bending was to 20 degrees, 
bilaterally, and rotation was to 20 degrees, bilaterally.  
Thus, the combined range of motion of the thoracolumbar 
spine on this examination was 165 degrees out of a possible 
240 degrees: a mild, or possibly moderate, limitation of 
motion.  The VA spinal examiner in January 2006 reported 
that the range of motion was the same during active, 
passive, and repetitive motions; there was no limitation 
secondary to weakness, fatigue, incoordination, or flare-
ups; and no incapacitating episodes or radiation of pain.  

There were no neurologic findings reported on the January 
2006 VA spinal examination.  There was mild tenderness to 
palpation in the lumbar paraspinal muscles, but no 
tenderness along the spinous processes.  Motor and sensory 
examinations were essentially normal despite some complaints 
of subjective dysesthesias of the lower extremities.  X-ray 
films disclosed severe degenerative disc disease with 
spondylosis at the L5-S1 level, and diffuse arthritic 
changes in the lumbar spine.  The VA examiner reported that 
the appellant's lower extremity neurological impairment 
arose solely from the degenerative disc disease.  

A VA neurologic examination also conducted in January 2006 
disclosed evidence of L5-S1 radiculopathy.  

By rating action dated in February 2006, the schedular 
disability rating assigned for the service-connected lumbar 
intervertebral disc syndrome was increased to 40 percent, 
effective from the date of the VA examination on January 21, 
2006.  This higher rating was reportedly based upon evidence 
of recurring attacks of severe intervertebral disc syndrome, 
with only intermittent relief, pursuant to Diagnostic 
Code 5293 of the Rating Schedule (as in effect prior to 
September 23, 2002).  See supplemental statement of the case 
issued in March 2006, p. 8.  

Prior to the VA examinations of the appellant on January 21, 
2006, the service-connected low back disability was 
manifested primarily by no more than a moderate limitation 
of motion in the lumbar spine.  The RO has continued the 
former 20 percent schedular rating for this disability on 
this basis.  Although the appellant refused to attempt 
forward flexion of the lumbar spine on the January 2003 VA 
examination because of anticipated pain, it appears that 
this condition was acute and transitory since the extensive 
VA outpatient records dating from 1999 onward do not reflect 
such a severe limitation of lumbar spinal motion, and the 
appellant was physically capable of participating in 
numerous physical therapy sessions involving lumbar spinal 
exercises.  On a VA examination in January 2006, the 
appellant demonstrated a combined range of motion of the 
thoracolumbar spine of 165 degrees out of a possible 
240 degrees, including the ability to flex forward to 
65 degrees, which represents no more than a moderate degree 
of limitation of motion.  Even better results were obtained 
from the appellant on the earlier VA examination in June 
2005.  Lumbar radiculopathy, if present at all prior to 
January 21, 2006, was no more than moderate in degree.  
There is no evidence of incapacitating episodes of 
intervertebral disc syndrome, including sciatic neuropathy, 
prior to January 21, 2006, nor is there competent medical 
evidence of lumbar ankylosis or any other low back symptom 
which would warrant more than a 20 percent rating under any 
of the various rating criteria in effect during the course 
of this appeal.  

Effective from the date of the VA examinations of the 
appellant on January 21, 2006, the RO has assigned a 
40 percent rating for the service-connected degenerative 
disc disease of the lumbar spine, based upon a finding of 
severe attacks of intervertebral disc syndrome, including 
sciatic neuropathy, with intermittent relief.  The Board 
will not now disturb this favorable finding by the RO; 
however, there is no competent medical evidence of record 
indicating lumbar spinal ankylosis; or six weeks or more of 
incapacitating episodes of intervertebral disc syndrome 
during any 12-month period; or of any other symptom 
associated with the service-connected low back disability 
which would warrant more than a 40 percent rating under any 
of the rating criteria in effect during the course of this 
appeal.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue than those discussed above.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations 
of this disability are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

Accordingly, since a preponderance of the evidence indicates 
that the service-connected low back disability was 
20 percent disabling prior to January 21, 2006, and no more 
than 40 percent disabling on and after that date, the appeal 
will be denied.  

ORDER

A disability rating in excess of 20 percent prior to 
January 21, 2006, and in excess of 40 percent on and after 
January 21, 2006, for the service-connected low back 
disability is denied.  

REMAND

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation....Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.  

The RO has initially assigned a 10 percent schedular rating 
for mild neuropathy of the right lower extremity, effective 
from the date of claim in December 2002.  However, as noted 
above, effective from January 21, 2006, the RO has assigned 
a 40 percent schedular disability rating for the service-
connected low back disability under the provisions of 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002) which clearly contemplate and include the symptoms of 
sciatic neuropathy.  The examiner on the VA spinal 
examination of the appellant in January 2006 also specified 
that all of the appellant's current neurological impairment 
of the lower extremity arises solely from his degenerative 
disc disease, which can be relevant to the question of 
assigning a separate rating for the right leg.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Accordingly, in the December 2005 remand of this appeal, the 
Board requested that the RO readjudicate the claim for an 
initial rating for right leg neuropathy, giving full 
consideration to 38 C.F.R. § 4.14, concerning the evaluation 
of the same disability under various diagnoses, and the 
holding in Esteban.  This remand conferred upon the 
appellant the right, as a matter of law, to complete 
compliance with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

However, the action requested by the Board was not 
accomplished prior to returning the appeal to the Board, as 
neither the February 2006 rating action nor the March 2006 
supplemental statement of the case reflect a discussion of 
38 C.F.R. § 4.14 or Esteban.  A remand for this purpose is 
therefore mandated.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
initial rating claim, to include notice 
that the appellant should submit any 
pertinent evidence in his possession.  
If necessary, this notice should also 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of 
any pertinent evidence identified but 
not provided by the appellant.  The AMC 
or the RO should also obtain copies of 
all relevant VA medical records not 
already of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should 
so inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development 
has been completed, the AMC or the RO 
should readjudicate the current claim on 
a de novo basis without reference to 
prior adjudications since February 2003.  
This action must include a complete and 
comprehensive consideration of the 
provisions of 38 C.F.R. § 4.14 and the 
judicial holding in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) as they 
apply to the present case.  Any 
resulting overpayment should be 
attributed to sole administrative error 
and not charged against the appellant.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to 
the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and 
argument on the remanded matter while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


